                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


CHEIKH DIALLO,                              )
                                            )
                      Plaintiff,            )
                                            )
vs.                                         )     Case No. 19-00392-CV-W-ODS
                                            )
CATALENT PHARMA SOLUTIONS,                  )
LLC,                                        )
                                            )
                      Defendant.            )

      ORDER AND OPINION GRANTING DEFENDANT’S MOTION FOR SUMMARY
                               JUDGMENT

       Pending is Defendant’s Motion for Summary Judgment. Doc. #47. For the
following reasons, Defendant’s motion is granted.


                                   I.   BACKGROUND 1
       In 2014, Plaintiff Cheikh Diallo, who is originally from Senegal and identifies as
black, was hired by Defendant Catalent Pharma Solutions, LLC as a distribution
associate II. Doc. #53, at 4-5. 2 Defendant processes clinical study drugs, primarily
focusing on oncology drugs. Id. at 4. Distribution associates are responsible for
picking, packing, and processing shipment orders for clinical trials. Id. at 5. During the
relevant time period, there were twenty-two distribution associate II employees. Id. at
17.
       As part of Plaintiff’s Muslim faith, he prays five times per day. Id. at 9. When
Plaintiff started on second shift, he took a five-minute break to pray at work around 5:00
p.m. Id. at 10. Defendant alleges that when Plaintiff’s supervisor, Cody Morley,
discovered Plaintiff praying on the warehouse floor, Morley informed Plaintiff that he



1Unless otherwise noted, the facts in this section are uncontroverted by the parties.
2For ease of reference, the Court cites the ECF document number and corresponding
ECF page number for each citation.


        Case 4:19-cv-00392-ODS Document 61 Filed 06/11/20 Page 1 of 13
should not be praying in that location due to safety concerns and asked Plaintiff to pray
on his break times. Id. Plaintiff alleges he prayed in a room near the distribution area.
Id. During Ramadan in 2014 and 2015, Defendant worked out a schedule
accommodation to enable Plaintiff to participate in Ramadan. Id. at 12. Defendant also
accommodated Plaintiff’s request to be flexible on Fridays to attend Friday services. Id.
at 14.
         Plaintiff alleges Morley (1) mentioned to him at least five times that “people walk
around buck naked” and “live in huts in Senegal”; (2) asked him why he worked in
America; (3) commented five to ten times about the value of an American dollar in
Senegal; (4) asked him why God would let people starve during fasts; (5) following at
least three terrorist attacks in the news, said he hoped Plaintiff would not blow up
Defendant if he got fired; and (6) told him not to go outside for Halloween 2017 or he
might scare children. Id. Morley denies making any of the foregoing comments. Id.
         On a Saturday between May 2016 and June 2017, distribution associate Ronnell
Bradley and Plaintiff clocked in around noon, left the premises, and then came back and
clocked out around 4:00 or 5:00 p.m. Id. Morley was asked by human resources if he
approved Bradley and Plaintiff working overtime. Morley denied approving overtime
and reported the incident to his manager. Id. Defendant conducted a time clock audit
to identify when employees entered and exited the facilities. Id. On June 14, 2016,
Plaintiff was issued a final written warning for theft of time, which warned “further
violations of this nature will result in termination.” Id. at 20.
         In May 2018, Defendant received an anonymous complaint that some associates
were taking extra breaks without clocking out. Id. Following this complaint, Defendant
pulled badge report data and cross referenced it with Defendant’s timekeeping system
to determine if associates were taking extra breaks without clocking out. Id. at 21. On
May 30, 2018, Human Resources Manager Jeff Wheeler and Distribution Manager
David Cooper met with Plaintiff. Id. at 22. During the meeting, Plaintiff was told
Defendant had no record of an approved accommodation for him to leave work for
Friday services and was reminded that he was not authorized to leave work without
clocking out to attend Friday services. Id. Plaintiff tried to explain a supervisor
authorized him to leave early on Fridays, and he did not understand how Wheeler and



                                      2
          Case 4:19-cv-00392-ODS Document 61 Filed 06/11/20 Page 2 of 13
Cooper could not know he had been leaving early. Id. At the conclusion of the meeting,
Wheeler requested Plaintiff’s access badge and said he would contact Plaintiff. Id.
       On June 6, 2018, Plaintiff emailed Human Resources Generalist Tiffany Shilling,
stating, among other things, “I’m writing this letter to make a formal report of
discrimination.” Doc. #53, at 22. Shilling did not read Plaintiff’s email until August
2018. 3 Plaintiff believes he also sent the email to Wheeler. Id. at 23. But Wheeler
does not recall receiving Plaintiff’s email, did not find Plaintiff’s email when he searched
his email, and did not see the email until after Plaintiff’s termination. Id. On June 6,
2018, Plaintiff’s employment was terminated. Doc. #53, at 23.
       Plaintiff sued Defendant in the Circuit Court of Clay County, Missouri. Doc. #1-1.
In May 2019, Defendant removed the action to this Court. Doc. #1. In his Amended
Complaint, Plaintiff alleges race, religion, and national origin discrimination; hostile work
environment; retaliation; and failure to accommodate in violation of the Missouri Human
Rights Act (“MHRA”). Doc. #24. Defendant moves for summary judgment in its favor
on all claims.


                                   II.   STANDARD
       A moving party is entitled to summary judgment on a claim only if there is a
showing that “there is no genuine issue as to any material fact and that the moving party
is entitled to a judgment as a matter of law.” Williams v. City of St. Louis, 783 F.2d 114,
115 (8th Cir. 1986). “[W]hile the materiality determination rests on the substantive law,
it is the substantive law’s identification of which facts are critical and which facts are
irrelevant that governs.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
Thus, “[o]nly disputes over facts that might affect the outcome of the suit under the
governing law will properly preclude the entry of summary judgment.” Wierman v.
Casey’s Gen. Stores, 638 F.3d 984, 993 (8th Cir. 2011) (quotation omitted). The Court
must view the evidence in the light most favorable to the non-moving party, giving that



3Plaintiff referenced the email in the charge of discrimination he filed with the Equal
Employment Opportunity Commission (“EEOC”) and the Missouri Commission on
Human Rights (“MCHR”). Only after seeing this reference in the charge of
discrimination did Shilling discover Plaintiff’s email in her email junk folder. Id. at 23.


                                    3
        Case 4:19-cv-00392-ODS Document 61 Filed 06/11/20 Page 3 of 13
party the benefit of all inferences that may be reasonably drawn from the evidence.
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 588-89 (1986). “[A]
nonmovant may not rest upon mere denials or allegations, but must instead set forth
specific facts sufficient to raise a genuine issue for trial.” Nationwide Prop. & Cas. Ins.
Co. v. Faircloth, 845 F.3d 378, 382 (8th Cir. 2016) (citations omitted).


                                  III.   DISCUSSION
       When deciding a case under the MHRA, courts are guided by Missouri law and
federal employment discrimination case law consistent with Missouri law. Daugherty v.
City of Maryland Heights, 231 S.W.3d 814, 818 (Mo. banc 2007) (citations omitted).
Missouri discrimination safeguards are not identical to the federal safeguards. Id. at
818-19 (citation omitted); see also Wierman, 638 F.3d at 1002 (citations omitted)
(finding the district court erred in applying federal employment standards to the plaintiff’s
MHRA claims). “If the wording in the MHRA is clear and unambiguous, then federal
case law which is contrary to the plain meaning of the MHRA is not binding.” Id.
(quoting Brady v. Curators of Univ. of Mo., 213 S.W.3d 101, 112 (Mo. Ct. App. 2006)).
In considering a summary judgment motion in the context of an MHRA claim, the Court
“must determine whether the record shows two plausible, but contradictory, accounts of
the essential facts, and the ‘genuine issue’ in the case is real, not merely argumentative,
imaginary, or frivolous.” Daugherty, 231 S.W.3d at 820 (citation omitted); see also
Carter v. CSL Plasma Inc., 63 F. Supp. 3d 1034, 1043 (W.D. Mo. 2014).


                    A. Plaintiff’s Discriminatory Discharge Claims
                                   (1) Prima Facie Case
       Plaintiff alleges his religion, race, and national origin were motivating factors in
Defendant’s decision to terminate Plaintiff’s employment. To establish a discrimination
claim, the parties agree Plaintiff must show he was a member of a protected class, he
was qualified to perform the job, he suffered an adverse employment action, and he
was treated differently than other similarly situated employees of a different race,
religion, or national origin. Doc. #48, at 12; Doc. #53, at 33; Crossland v. Hy-Vee, Inc.,
Case No. 2:18-04215-NKL, 2019 WL 5847844, at *3 (W.D. Mo. Nov. 7, 2019).



                                    4
        Case 4:19-cv-00392-ODS Document 61 Filed 06/11/20 Page 4 of 13
Defendant concedes Plaintiff satisfies the first three elements, but argues it is entitled to
summary judgment because Plaintiff cannot establish he was treated differently than
similarly situated employees of a different race, religion, or national origin. Doc. #48, at
12.
       The test for determining whether an employee can be compared requires that the
other employees be “similarly situated in all relevant aspects” before the plaintiff can
introduce evidence comparing himself to the other employees. Kerr v. Curators of the
Univ. of Mo., 512 S.W.3d 798, 807 (Mo. Ct. App. 2017). A comparator typically must
have dealt with the same supervisor, have been subject to the same standards, and
engaged in the same conduct without any mitigating or distinguishing circumstances.
Cox v. Kan. City Chiefs Football Club, Inc., 473 S.W.3d 107, 119 (Mo. banc 2015).
       Defendant argues it is entitled to summary judgment because Plaintiff cannot
show he was treated differently than similarly situated employees of a different race,
religion, or national origin for timekeeping violations after previously receiving a final
written warning for timekeeping violations. Doc. #48, at 13. After receiving an
anonymous complaint, Defendant audited the timekeeping practices of the entire
Distribution Department for the previous month and took remedial action against all
employees. Doc. #48, at 12. Defendant terminated Plaintiff and Ronnell Bradley
because they had already received a final written warning for time theft; issued final
written warnings to four distribution associates, three African Americans and one
Caucasian, for first-time time theft violations; and verbally warned all other distribution
associates. Id. at 13. Defendant alleges the only other distribution associate who was
Muslim and of African origin, Abou Diaw, was verbally warned. Id.
       Plaintiff argues Defendant should not have limited its investigation of timekeeping
practices to the previous month. Doc. #53, at 34. He contends that had Defendant
looked at data back to 2017, it would find a significant number of distribution associates
were off property for the same amount of time, if not longer, than Plaintiff. Id. While
Defendant’s investigation of timekeeping violations was limited to one month, there is no
evidence that discriminatory animus informed Defendant’s decision to limit its
investigation to a one-month period. Therefore, the frequency of timekeeping violations
outside the period considered by Defendant is irrelevant.



                                    5
        Case 4:19-cv-00392-ODS Document 61 Filed 06/11/20 Page 5 of 13
       Plaintiff also contends that, during the same timeframe, a white, non-Muslim
employee took more breaks and left Defendant’s property more frequently while clocked
in but that employee received only a written warning. Doc. #53, at 35. However, unlike
Plaintiff, that employee had no prior timekeeping discipline. Defendant is within its
discretion to take into consideration prior discipline for the same behavior. See
Crossland, 2019 WL 5847844 at *7; Buck v. Am. Family Mut. Ins. Co., No. 4:12CV1879
SNLJ, 2014 WL 272343, at *12 (E.D. Mo. Jan. 24, 2014).
       In addition, Plaintiff also maintains his final written warning had expired almost a
year before he was discharged. Doc. #53, at 35. Under Defendant’s discipline policy,
attendance violation discipline expires after one year. Doc. #53, at 28. Defendant
considered prior and/or expired discipline consistently across all distribution associates.
There is no evidence that Defendant’s consideration of an employee’s prior discipline
was the result of discriminatory animus.
       The Court finds Plaintiff fails to establish a prima facie case of discriminatory
discharge, and there is no evidence that Plaintiff’s race, religion, or national origin was a
motivating factor in Defendant’s decision to terminate Plaintiff’s employment. Therefore,
Defendant’s motion for summary judgment on Plaintiff’s discriminatory discharge claims
is granted.


                 (2) Defendant’s Legitimate, Nondiscriminatory Reason
       Even if the Court were to find Plaintiff established a prima facie case of
discriminatory discharge, Defendant would still be entitled to summary judgment. If a
plaintiff establishes a prima facie case of discrimination, the burden shifts to the
employer to articulate a legitimate, nondiscriminatory reason for the adverse
employment action. Murray v. Sw. Mo. Drug Task Force, 335 S.W.3d 566, 569 n.7 (Mo.
Ct. App. 2011). Defendant terminated Plaintiff’s employment because of timekeeping
violations. Doc. #48, at 13. In response to Defendant’s summary judgment motion,
Plaintiff does not discuss Defendant’s legitimate, nondiscriminatory reason. Moreover,
an employee’s theft of time is a legitimate, nondiscriminatory reason for the employee’s
discharge. See Fields v. United Parcel Serv., Inc., No. 4:11CV581 CDP, 2012 WL
3871980, at *4 (E.D. Mo. Sept. 6, 2012). Thus, Defendant met its burden.



                                    6
        Case 4:19-cv-00392-ODS Document 61 Filed 06/11/20 Page 6 of 13
                                         (3) Pretext
         Because Defendant articulated a legitimate, nondiscriminatory reason for
terminating Plaintiff’s employment, the burden shifts back to Plaintiff to “show that the
proffered justification is merely a pretext for discrimination.” Murray, 335 S.W.3d at 569.
         Plaintiff argues a hostile work environment created by Morley provides a genuine
issue of material fact as to whether his termination was pretextual. Id. Setting aside
whether Plaintiff suffered a hostile work environment, there is no evidence that Morley
was involved in the decision to terminate Plaintiff’s employment. In addition, Plaintiff
does not point to anything in the record demonstrating the decisionmakers harbored
discriminatory animus. Thus, even if Plaintiff could establish a prima facie case of
discrimination, the Court would still grant summary judgment in Defendant’s favor
because there is no evidence of pretext.


                                   B. Retaliation Claim
         Plaintiff alleges Defendant retaliated against him for complaining about alleged
race discrimination by (1) denying his requested religious accommodations, and (2)
terminating his employment. Doc. #24-1, at 26. 4 To establish a prima facie case for
retaliation under the MHRA, a plaintiff must establish (1) he complained
of discrimination or another practice prohibited by the MHRA, (2) the defendant took an
adverse action against him, and (3) his complaint was the motivating factor in an
adverse action. Bram v. AT&T Mobility Servs., LLC, 564 S.W.3d 787, 794 (Mo. Ct. App.
2018).


                           (1) Denied Religious Accommodations
         Plaintiff alleges he was denied religious accommodations in retaliation for
reporting race discrimination to Defendant. Doc. #24, at 26. Defendant argues it
accommodated Plaintiff’s religious accommodation requests, and therefore, there was
no adverse employment action. Doc. #48, at 9. Plaintiff concedes Defendant


4In response to Defendant’s motion for summary judgment, Plaintiff conceded his
allegation of retaliation based on Defendant transferring Morley was insufficient to
support a retaliation claim. Doc. #53, at 29.


                                      7
          Case 4:19-cv-00392-ODS Document 61 Filed 06/11/20 Page 7 of 13
accommodated some of his religious accommodation requests for at least a year,
including his request to leave early on Fridays to attend mosque services. Doc. #53, at
30.
       On May 30, 2018, Plaintiff was told he was not authorized to leave work early on
Fridays to attend mosque without clocking out. Doc. #59-1, at 7. Immediately after
being told such conduct was not authorized, Plaintiff’s access badge was taken, and he
was told Defendant would be in touch. Doc. #59-2, at 23. Plaintiff argues it could be
reasonably inferred that his termination, which occurred a week later, stemmed from
Plaintiff’s opposition to the alleged rescission of his accommodation. Doc. #53, at 31.
       “More than a temporal connection between an employee’s protected conduct
and the adverse employment action is required to create a genuine material factual
issue.” Watson v. Heartland Health Laboratories, Inc., 790 F.3d 856, 865 (8th Cir.
2015) (citing Hesse v. Avis Rent A Car Sys., Inc., 394 F.3d 624, 633 (8th Cir. 2005)).
Plaintiff concedes he was “already fully engaged in a reasonable accommodation at the
time of his termination he thought he was entitled to based on his regular practice [of
leaving work early on Fridays] for at least a year.” Doc. #53, at 30. Thus, he was not
denied a religious reasonable accommodation, and his retaliation based on his
allegation that he was denied a religious reasonable accommodation fails.
       Also, more than a year before he was discharged, Plaintiff was disciplined for
theft of time, and he was told he must notify his supervisor when he left to attend
mosque. Doc. #59-2, at 19. Then, in June 2018, Defendant conducted an investigation
into time theft, and as a result, terminated Plaintiff’s and Bradley’s employment for
timecard discrepancies. Plaintiff fails to establish his report of race discrimination,
which occurred after his religious accommodation request was allegedly denied, was a
motivating factor in Defendant’s purported decision to deny some religious
accommodations. Because Plaintiff fails to establish a prima facie case of retaliation
based on denied religious accommodations, the Court grants summary judgment in
Defendant’s favor on this claim.




                                    8
        Case 4:19-cv-00392-ODS Document 61 Filed 06/11/20 Page 8 of 13
                              (2) Termination of Employment
       Plaintiff alleges Defendant terminated his employment for complaining about
alleged race discrimination. Doc. #24, at 26. On the day he was discharged, Plaintiff
emailed a human resource professional, stating “I’m writing this letter to make a formal
report of discrimination.” Doc. #53, at 22. Plaintiff also believes he sent the email to
Wheeler. Doc. #53, at 23. Defendant argues there is no evidence of a causal
connection between Plaintiff’s email and his termination. The email’s recipient did not
read Plaintiff’s email until months after he was discharged. Doc. #53, at 23. And
Wheeler has no recollection of receiving the email. Id.
       “An employee must show that the employer had actual or constructive
knowledge of the protected activity in order to establish unlawful retaliation.” See
Buettner v. Arch Coal Sales Co., Inc., 216 F.3d 707, 715 (8th Cir. 2000). Accordingly,
the Court grants Defendant’s motion for summary judgment on Plaintiff’s retaliatory
discharge claim. 5


                          C. Religious Accommodation Claim
       Missouri employers have “an obligation to make reasonable accommodations to
the religious needs of employees…where these accommodations can be made without
undue hardships on the conduct of the employer’s business.” 8 C.S.R. § 60-30.050.
The parties agree the accommodation of religious beliefs requires employers to find and
utilize alternatives which (1) do not compromise the employment entitlements of others,
and (2) do not require the employer to incur more than de minimis costs. Doc. #48, at
11; Doc. #53, at 32; see Sedalia No. 200 Sch. Dist. v. Mo. Comm’n on Human Rights,
843 S.W.2d 928, 930 (Mo. Ct. App. 1992). Plaintiff alleges (1) he requested breaks to
pray and a modified schedule on Fridays to attend mosque, (2) Defendant refused to
engage in the interactive process to determine a reasonable accommodation, and (3)
Defendant denied his requested accommodations. Doc. #24, at 18.



5 Even if Plaintiff could establish a prima facie case of retaliation, Defendant would still
be entitled to summary judgment because it articulated a legitimate, nondiscriminatory
reason for terminating Plaintiff’s employment. See supra, section III(A)(2). Moreover,
Plaintiff has not pointed to any evidence showing Defendant’s decision was pretextual.


                                    9
        Case 4:19-cv-00392-ODS Document 61 Filed 06/11/20 Page 9 of 13
       Defendant maintains there were safety concerns about Plaintiff kneeling in prayer
by moving industrial equipment and fork trucks in the warehouse environment. Doc.
#48, at 11. As a result, human resources identified a safe location for him to pray
outside the warehouse setting. Id. Defendant also offered Plaintiff a scheduling
accommodation during Ramadan and allowed Plaintiff to leave work early on Fridays to
attend religious services. Id.
       Plaintiff asserts no one assisted him in finding a room to pray during the day.
Doc. #53, at 33. Rather, Plaintiff allegedly found a room on his own and began to pray.
Id. He only stopped praying when Morley insisted he clock out to do so. Id. Plaintiff
further argues he was told on May 30, 2018, that he was not authorized to leave early
on Fridays to attend mosque without clocking out. Id.
       However, as discussed above, Plaintiff concedes, at the time he was discharged,
he had the reasonable accommodation to which he believed he was entitled. Doc. #53,
at 30. Further, Plaintiff understood that if he needed to leave work, he had to notify his
supervisor or manager before leaving work. There is no evidence that Plaintiff’s
religious beliefs prevented him from following that policy, or it would be reasonable to
excuse him from following that policy because of his religious beliefs. Nonetheless,
Plaintiff has failed to show he was denied reasonable accommodation while working for
Defendant. Accordingly, Defendant’s motion for summary judgment is granted as to
Plaintiff’s religious accommodation claim.


                                 D. Disparate Pay Claims
       Plaintiff alleges he was paid less than similarly situated co-workers, and his race,
religion, and national origin were motivating factors in Defendant’s decision to pay him
less. Doc. #24, at 8, 14, 22. To state a disparate pay claim under the MHRA, Plaintiff
must prove his race, religion, and/or national origin was a motivating factor in his lower
salary. Mo. Rev. Stat. § 213.101.4 (2017).
       Plaintiff was paid more than eighteen of the twenty-two distribution associate II
employees during the relevant time period. Doc. #48, at 15. Of the eighteen employees
who were paid less than Plaintiff, two were Caucasian. Id. Of the three employees who
were paid more than Defendant, one was African-American. Id. There were no other



                                   10
       Case 4:19-cv-00392-ODS Document 61 Filed 06/11/20 Page 10 of 13
known distribution associate II employees of African origin or Muslim. Id. Abdou Diaw,
who is Muslim and originates from Africa, was paid more than Plaintiff, but Diaw was a
distribution associate III. Id. Plaintiff was a distribution associate II. Id.
       Defendant provided Plaintiff with pay information for all distribution associates
employed shortly before and during Plaintiff’s employment. Doc. #53, at 36. The
information was categorized as “Total Base Pay Annualized – Amount.” Id. Plaintiff
argues this descriptor is ambiguous and open to interpretation. Id. Defendant clarified
that “Total Base Pay Annualized – Amount” referred to a distribution associate’s pay for
the entire year, assuming the associate worked fulltime for a year at the associate’s
hourly rate without overtime. Doc. #59-3, at 1. Plaintiff failed to dispute the information
provided by Defendant or Defendant’s explanation.
       The Court finds Plaintiff fails to show his race, religion, and/or national origin was
a contributing factor in his pay. Accordingly, the Court grants Defendant’s motion for
summary judgment on Plaintiff’s disparate pay claims.


                          E. Hostile Work Environment Claims
       Plaintiff alleges he was subjected to disparaging conduct and less favorable
treatment because of his race, religion, and national origin. Doc. #24, at 6, 12, 20. To
prevail on this claim, Plaintiff must prove: (1) he is a member of a group protected by
the MHRA, (2) he was subjected to unwelcome harassment, (3) his membership in the
protected group was a motivating factor in the harassment, and (4) a term, condition, or
privilege of his employment was affected by the harassment. Mo. Rev. Stat. §
213.101.4 (2017); Bram v. AT&T Mobility Servs., 564 S.W.3d 787, 797 (Mo. Ct. App.
2018). Defendant does not dispute that Plaintiff was a member of several protected
groups but argues Plaintiff cannot establish the remaining elements of his claim.
       Harassment “creates a[n] [actionable] hostile work environment when
discriminatory conduct either creates an intimidating, hostile, or offensive work
environment or has the purpose or effect of unreasonably interfering with an individual’s
work performance.” See Baldridge, 552 S.W.3d at 710 (citing Fuchs v. Dep’t of
Revenue, 447 S.W.3d 727, 733 (Mo. Ct. App. 2014)). The conduct must be sufficiently
hostile as it was subjectively viewed by Plaintiff and as it would be objectively viewed by



                                    11
        Case 4:19-cv-00392-ODS Document 61 Filed 06/11/20 Page 11 of 13
a reasonable person. Cooper v. Albacore Holdings, Inc., 204 S.W.3d 238, 245 (Mo. Ct.
App. 2006). The objective hostility of a work environment is measured by the “totality of
the circumstances, including the frequency and severity of the discriminatory conduct,
whether such conduct was physically threatening or humiliating, as opposed to a mere
offensive utterance, and whether the conduct unreasonably interfered with the
employee’s work performance.” Watson, 790 F.3d at 862.
       Plaintiff alleges Morley (1) said at least five times that people walk around “buck
naked” and “live in huts in Senegal”, (2) asked Plaintiff why he worked in America, (3)
commented five to ten times about the American dollar’s value in Senegal, (4) asked
him why God would let people starve during fasts, (5) after at least terrorist attacks
occurred, said he hoped that Plaintiff would not blow up Catalent if he got fired, and (6)
told him not to go outside for Halloween 2017 or he might scare children. Doc. #53, at
6. Morley denies making any of these comments. Id.
       Defendant contends Morley’s comments are not frequent or severe enough to
create an abusive work environment. Doc. #48, at 17. It also maintains Morley’s
comments are inconsistent with Morley facilitating Plaintiff’s Ramadan accommodation,
and argues Morley’s facilitation rebuts any claim that Morley’s fasting comment was
religiously hostile. Id. Finally, Defendant argues none of Morley’s comments are
physically threatening or interfered with Plaintiff’s job performance. Id.
       As a test for whether Plaintiff’s allegations are sufficiently hostile, Defendant cites
Jackson v. Flint Ink North American Corporation, where an African-American factory
worker was spit on, subjected to widespread graffiti and racially derogatory names, and
discovered his name written in a workplace shower with an arrow connecting his name
with a burning cross and a KKK sign. 382 F.3d 869, 870 (8th Cir. 2004). Despite
viewing the shower conduct as a threat of death, the Eight Circuit characterized
Jackson as a borderline case. Id. Plaintiff argues although Jackson was characterized
as a borderline case, one should still be able to infer that “lesser” conduct is also
sufficient. Doc. #53, at 37.
       While Morley’s comments were unwelcome, Plaintiff fails to establish the
comments affected the terms, conditions, or privileges of his employment. Further,




                                   12
       Case 4:19-cv-00392-ODS Document 61 Filed 06/11/20 Page 12 of 13
Morley’s comments were not physically threating and did not interfere with Plaintiff’s job
performance.
       After considering the totality of the circumstances, viewing the evidence
presented by the parties in the light most favorable to Plaintiff, and giving Plaintiff the
benefit of all reasonable inferences, the Court finds Plaintiff fails to establish prima facie
claim of hostile work environment. Therefore, Defendant’s motion for summary
judgment on Plaintiff’s hostile work environment claim is granted.


                                  IV.    CONCLUSION
       For the foregoing reasons, the Court grants Defendant’s Motion for Summary
Judgment.

IT IS SO ORDERED.

                                            /s/ Ortrie D. Smith
DATE: June 11, 2020                         ORTRIE D. SMITH, SENIOR JUDGE
                                            UNITED STATES DISTRICT COURT




                                   13
       Case 4:19-cv-00392-ODS Document 61 Filed 06/11/20 Page 13 of 13
